DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-5 are objected to because of the following informalities:  
In Claim 4, the phrase “gas blow” should be written “gas blown.”  
In Claim 5, the noun “cutout” should be written as the verb phrase “cut out.”

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
	forming unit, associated with first and second forming unit (see below)
	control unit, associated with a computer with at least a CPU and memory [0035]
	first forming unit, associated with a structure surrounding the mold with at least one opening which partially opens to the mold and having an outlet arranged on an entire surface of its substrate-side surface (Figs. 3-5D; [0044]; Claim 5).
	second forming unit, associated with a structure having a shape which covers the at least one opening of the first forming unit and having an outlet arranged on an entire surface of its substrate-side surface (Figs. 3-5D; [0044]; Claim 5).
Claim 11:
	third forming unit, associated with a structure which appears to be an embodiment in which the first forming unit of Fig. 3 is divided into separate gas blowers (now called a first and third forming unit following the general shape of a first forming unit (Fig. 4E) each having an outlet arranged on an entire surface of its substrate-side surface (Fig. 4E; [0044])
	fourth forming unit is associated with a structure like the second forming unit, which has portions overlapping first and third forming units at a second opening formed between third and first forming units, which together surround the mold (Fig. 4E, 540) .

Claim 13, 
	The third through eighth forming units are associated with portions which together surround the mold (like a divided first forming unit which surrounds the mold) along with alternating portions which are like the second forming unit (Fig. 4E; [0051-0052]). Each numbered unit has an outlet arranged on an entire surface of its substrate-side surface.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation “overlap each other in a direction away from the space.” The limitation is indefinite, because neither space nor direction of overlap are defined sufficiently to determine what configurations are considered to be included in the invention and what configurations would be excluded. The “space” being three-dimensional, the term “direction away space” is not adequately defined, which could be in any orientation, including up, down or any direction in three dimensions. Furthermore, it is not clear from what point or points within the recited “space” a vector away from the space must be chosen to find an overlap. A comparison of Fig. 4A-5D with and Figs. 9-10D helps illustrate the problem. While Figs. 4A shows portions 521 and 511 overlapping in an X direction from a center of 510 (where the mold, not shown in any of the figures 4A-5D or 10A-10D, apparently is [0044], it is not clear in whether any of the configurations shown in Figs. 9-10D have portions which overlap in a direction away from the mold; a direction away from the space can include a direction which moves through the opening diagonally with no overlap. Moreover, the specification is not clear whether there are different embodiments, some (Figs. 4A-5D) with portions which overlap in a direction away from the mold and other embodiments (Figs. 9-10D; [0063]) without portions overlapping in a direction away from the mold. While the specification explicitly says that the embodiments in Figs. 4A-5D have portions which overlap in a direction away from the space [0048, 0050, 0052, 0055-0057, 0059], the specification says only that portions 511 and 521 overlap [0063], NOT that they overlap in a direction away from the mold. Since the specification describes embodiments in Figs. 4A-5D with portions that overlap in a direction away from the space and does not describe embodiments in Figs. 9-10D as having portions that overlap in a direction away from the space, Examiner interprets the limitation “which overlap each other in a direction away from the space” to exclude the embodiments in Figs. 9-10D and to include embodiments of Figs. 4A-5D.

Claims 2-15 are rejected as depending from rejected claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoshima (US 2016/0297116).
Regarding Claim 1, Toyoshima (US’116) teach an imprint apparatus for performing an imprint process which forms an imprint material pattern on a substrate by using a mold (Abstract), comprising: a forming unit (combination of 22 and 24) arranged around the mold and capable of forming an air see Figs. 3-4 and 6, in which portions of 24 and/ or 24-2 overlap portions of 22 in a direction radially outward from the center of a circle of structures 22 where the mold is located. Alternatively, the first forming structure can be considered to be 22 and the second structure 24, including 24-2; portions are mutually overlapping in the recited direction away from the space.
Regarding Claim 2, the control unit is capable of individually controlling a flow rate of the gas blown out from the outlet arranged in the first forming unit and a flow rate of the gas blown out from the outlet arranged in the second forming unit, since the flow rate specifically to 24 or 24-2 can be reduced or stopped [0025-26, 0029] and gasses 25 and 22 can be blown at different times [0021-0022].
Regarding Claim 3, in a case in which the uncured imprint material is present below one forming unit among the first forming unit and the second forming unit in a state in which the mold is facing at least one - 29 -10199285US01/P220-0570US shot region of the plurality of shot regions in the imprint process, the control unit is capable of controlling the forming unit so that a flow rate of the gas blown out from the outlet arranged in the one forming unit (24 or 24-2) will be a second flow rate which is lower than a first flow rate the gas is capable of being blown out from the outlet arranged in each of the first forming unit and the second 
Regarding Claim 5, the first forming unit 22 has a shape in which a portion has been cutout from a shape surrounding the mold so as to include an opening which partially opens to the mold in a plane parallel to a pattern surface of the mold, and the second forming unit 24 has a shape which covers the opening in the plane parallel to the pattern surface of the mold (Figs. 3-4, 6).
Regarding Claim 15, US’116 teaches an article manufacturing method comprising: forming a pattern on a substrate using an imprint apparatus defined in claim 1 (see rejection of Claim 1 above and Abstract); processing the substrate (e.g. etching or other processing) on which the pattern is formed in the forming [0030]; and manufacturing an article from the processed substrate (Claim 11).
Allowable Subject Matter
Claims 4 and 6-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claims 6-8, US’116 fails to teach or to suggest that the second forming unit includes a portion to be inserted into the opening.
Regarding Claims 9-10, US’116 fails to teach or to suggest the recited shapes, which are functional.
Regarding Claims 11-14, US’116 fails to teach the recited configurations of 4 to 8 forming units.
Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712